Title: To Thomas Jefferson from Wilson Cary Nicholas, 14 April 1803
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            Dear Sir
                     
            Warren. Apl. 14. 1803
          
          It gives me the most sincere pleasure to have it in my power to congratulate you upon the amicable termination of an affair that must have given you great uneasiness. I am sure it ought to be the wish of all parties that it shou’d be consigned to eternal oblivion. permit me however to say that the honorable manner in which you have uniformly asserted the innocence of the lady, and all the circumstances taken together, wou’d have made this business as little injurious to you as it is possible a tale of that sort cou’d be. anticipating this adjustment, I had before I received your letter, taken the liberty to suggest to Messrs. Randolph Eppes & Carr, that the utmost reserve ought to be observed by your personal friends in speaking of Mrs. — that no pretence shou’d be given for the publication of your letter, this I did without communicating to them that I had any particular information upon the subject—those Gentn. at once saw the propriety of what I recommended, and I am sure will pursue that course, and if they do it is impossible that any man can be mad enough to hold you in any degree responsible for what can be said by others. Be assured Sir, that every thing shall be done by me to give full effect to your wishes upon this subject. in doing this care shou’d be taken not to give publicity to the story, and not to commit you unnecessarily, or subject you to inconvenience from the want of honor or good faith in others—if the business is finally adjusted why shou’d not the letter be given up, or at least be placed in the hands of some common friend? at present there are very few people who give any credit to what has been said about that affair. I shall see Mr. Randolph on Monday next at Amherst Court house, when I will shew him your letter in confidence, I shall do this with a full conviction that it will be approved by you and that it will do good. I am the more induced to do this by my being obliged to go immediately to Kentucky, which will put it out of my power to use the exertions that I wou’d otherwise do to check the conversation of particular people upon this subject. In doing it I am conscious that I take a liberty with you that I am not strictly justifiable in doing—I do it because I believe it may do you service, and can not possibly do harm, and because I think you will approve of it. It seems to be the general opinion that Mr. Randolph will be elected, I sincerely wish it, there is a general dissatisfaction with Cabell, most of the people who vote for him wish he had retired. When I was in Washington I was disposed to have asked you for an appointment in the Mississippi territory for my brother George’s oldest son, I did not do it, from a doubt of his entire fitness, he is a man of good sense and irreproachable character as to sobriety and morals, but unfortunately not much cultivated, owing to mere caprice in his father; I am induced to mention him to you now, by having heard that a Mr. Turner is likely to obtain one of the most important of those appointments, Turner I know well and am confident Robert Carter Nicholas is a man of superior understanding, and cou’d discharge the duties of any office that Mr. Turner is fit for. It wou’d be a want of candour in me not to inform you that Mr. Turner is a respectable worthy young man. If the appointments are not all made, and you cou’d confide it to me to decide after I got to Kentucky, I will write you not only my opinion of my nephew, but the opinions of others who know him better than I do. My impression is that he cou’d procure recommendations from the most respectable people in that country. I do not recollect the offices that were created by the law of the last Session, but I think it probable that the law will reach Lexington by the time I get there, which I expect will be the first of May.
          I am Dear Sir with the highest respect & regard Your humble Servt.
          
            Wilson C. Nicholas
          
        